Matter of Malachi P. (Emma P.-T.) (2022 NY Slip Op 02667)





Matter of Malachi P. (Emma P.-T.)


2022 NY Slip Op 02667


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ.


179.1 CAF 22-00452

[*1]IN THE MATTER OF MALACHI P. STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; EMMA P.-T., RESPONDENT-APPELLANT. TARA P.-T., INTERVENOR-RESPONDENT. (APPEAL NO. 2.) 


CAITLIN M. CONNELLY, BUFFALO, FOR RESPONDENT-APPELLANT.
MARYBETH D. BARNET, MIDDLESEX, ATTORNEY FOR THE CHILD.
ROSEMARIE RICHARDS, GILBERTSVILLE, FOR INTERVENOR-RESPONDENT. 

	Appeal from an order of the Family Court, Steuben County (Patrick F. McAllister, A.J.), entered March 10, 2021 in a proceeding pursuant to Family Court Act article 10. The order, among other things, directed respondent to stay away from the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the third ordering paragraph of the order of fact-finding entered March 10, 2021 is vacated, and the matter is remitted to Family Court, Steuben County, for further proceedings in accordance with the same memorandum as in Matter of Kayla K. (Emma P.-T.) ([appeal No. 1] — AD3d — [Apr. 22, 2022] [4th Dept 2022]).
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court